Citation Nr: 1135141	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-01 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right foot disability with nerve damage. 
	
2. Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability, including as secondary to a right foot disability.  

3. Entitlement to service connection for residuals of a stroke. 

4. Entitlement to service connection for sleep apnea. 

5. Entitlement to service connection for right foot hammertoes. 

6. Entitlement to service connection for a right leg nerve condition.
	
7. Entitlement to service connection for coronary artery disease (CAD) with stent placement.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant & Witness


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty for training from April to October 1963 and on active duty from November 1963 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which, among other things, denied service connection for sleep apnea, major depressive disability, coronary artery disease with stent placement, stroke, right foot hammertoes, and right leg nerve condition, as well as entitlement to nonservice-connected pension.  At the same time, the RO declined to reopen the underlying claims of service connection for a right foot disability with nerve damage and a right knee disability as secondary to a right foot disability.   

A January 2008 rating decision granted entitlement to nonservice-connected pension; a September 2010 rating decision granted service connection status post right foot laceration with residual scar and assigned a noncompensable evaluation effective April 18, 2006; and a December 2010 rating decision granted service connection for major depressive disability and assigned a 50 percent disability rating effective April 18, 2006.  These rating decisions reflected a full grant of the benefits sought with regard to those issues.

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of that hearing is of record.  

The Veteran testified before the undersigned at an April 2011 hearing at the RO (Travel Board hearing).  At the time of his April 2011 Travel Board hearing, the Veteran submitted additional evidence pertinent to the claims on appeal was submitted and subsequent to the issuance of the August 2009 statement of the case (SOC).  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for headaches and shoulder disabilities, including as secondary to service-connected residuals of a right foot injury, and nerve injury with paresthesias as secondary to Agent Orange exposure, as well as whether new and material evidence has been received to reopen the claim of service connection for a back disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right knee and foot disability, to include hammer toes; and a right leg nerve condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO denied the Veteran's claim for service connection for right foot and knee disabilities as the evidence did not establish a nexus between such conditions and service or a connection between the right foot and knee disabilities.  

2.  Evidence received since March 2003 decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right foot disability with nerve damage and a right knee disability, including as secondary to a right foot disability, the absence of which was the basis of the previous denial.

3.  The Veteran's current sleep apnea was initially manifested in active service.  

4.  In April 2011 correspondence, prior to the promulgation of a decision in this case, the Veteran wrote that he wished to withdraw his appeal with regard to the claim of entitlement to service connection for residuals of a stroke.


CONCLUSIONS OF LAW

1. The RO's March 2003 rating decision that denied the claim for service connection for a right foot disability with nerve damage is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2. The evidence received since the March 2003 decision is new and material and, therefore, sufficient to reopen the claim for service connection for a right foot disability with nerve damage.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3. The RO's March 2003 rating decision that denied the claim for service connection for a right knee disability is final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.1103.

4. The evidence received since the March 2003 decision is new and material and, therefore, sufficient to reopen the claim for service connection for a right knee disability, including as secondary to a right foot disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  The criteria for entitlement to service connection for sleep apnea are met.  38 U.S.C.A. § 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

6. The criteria for withdrawal of an appeal of entitlement to service connection for residuals of a stroke are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

In view of the Board's favorable decisions in regards to the petition to reopen the claim for service connection for a right knee disability and a right foot disability with nerve damage as well as the claim for service connection for sleep apnea, further assistance is unnecessary to aid the Veteran in substantiating the instant claims.

II. New and Material Evidence Criteria

Generally, a decision denying a claim, which has become final may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied the Veteran's claim for service connection for right foot and bilateral knee disabilities in March 2003, because the evidence failed to show that the claimed right foot disability was related to service and there was no evidence establishing a link between the claimed the right foot and knee disabilities.  The medical evidence failed to establish a permanent or chronic disability in his right foot and there was no diagnosis or treatment for a right knee disability after service.  There was no evidence showing that a knee disability was incurred on or aggravated by service.  A notice of disagreement was not submitted and the rating decision is final.  38 U.S.C.A. § 7105(c).  The Veteran was notified of the RO's decision, did not submit a notice of disagreement, and the decision became final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.1103.

Evidence considered in the March 2003 rating decision includes the Veteran's August and November 2002 informal and formal claims for service connection as well as the service treatment records.

The March 1963 enlistment, September 1963 separation, and November 1963 enlistment examinations and accompanying reports of medical history were negative for any relevant abnormalities.  A January 1964, service treatment record shows that the Veteran was treated for a small laceration in the lateral aspect of the right foot at the base of the right toe.  There was reportedly no tendon or nerve involvement.  He was given two sutures and assigned light duty.  In February 1965, he was treated for a right foot strain for which he was provided with combination arch supports.  His June 1965 service separation examination and report of medical history was negative for any relevant abnormalities.  

The remaining service treatment records are negative for any complaints, treatments or diagnoses related to any right foot or right knee disabilities.  

Evidence received since the March 2003 rating decision includes various private and VA treatment records, as well as statements from the Veteran and his representative and the transcript of the April 2011 Travel Board hearing.  

Treatment records from VA Puget Sound Health Care System include an August 2002 record that noted complaints of knee and right foot pain for "several years".  The Veteran reported that he had experienced a puncture injury to the dorsum of his right foot near the base of his great toe while he was in the military and since that time had had problems with pain at the site with "curling of his toes in" after he has been on his feet for several hours each day.  

During VA outpatient treatment in August 2008, he reported his in-service injury and stated that he had had problems with the foot since the injury.  An examination reportedly revealed bilateral hammertoes, diminished sensation to the right toes, and a scar on the medial 1st metatarsophalangeal joint.  In October 2010, he stated that his right foot and knee gave out.  

In correspondence dated in September 2007, Dr. G.K. indicated that it was possible that the Veteran's in-service right toe injury could contribute to the nerve pain in the Veteran's leg and body over time due to him changing the way he stood on his feet.  

On October 2009 VA examination report, the Veteran's in-service injury was noted.  Physical examination revealed a limp favoring the right foot.  

A September 2010 rating decision granted service connection for status post right foot laceration with residual scar and assigned a noncompensable rating effective April 18, 2006.  

On November 2010 VA examination, the Veteran reported that he had experienced hammertoes and tingling on his right side since 1965.  

During his April 2011 Travel Board hearing, the Veteran and his representative appeared to use "knee" and "leg" interchangeably.  The Veteran's representative indicated that the Veteran felt that the service-connected "damaged scarring and injury did cause the right leg injury."  The Veteran later referred to a "whole leg condition to include all the nerves and how it happened." He also reported that since his in-service foot injury, his foot had not been the same.  After the injury he couldn't walk or run due to pain and hammertoes.  His toes would cramp, then his right leg.  He also indicated that his right knee buckled when he walked up and down stairs.  He contended that VA recognized that he had a scar on his foot from the in-service injury, but should recognize the whole foot and any residuals of that injury. 

In April 2011 correspondence, the Veteran's representative asked Dr. G.K., "Is it as least as likely as not that [the Veteran's] hammertoe, nerve damage to the right foot, right leg condition, right knee condition, and back condition are secondary to his right foot injury while he was in service?"  Dr. G.K. responded by checking a line next to phrase "Yes [the Veteran's] above conditions are at least as likely related to his service injury."

Since the March 2003 decision, the Veteran has submitted statements and testimony indicating for the first time that he had experienced a continuity of right foot and knee symptoms since service.  Additionally, the September 2007 and April 2011 correspondence from Dr. G.K. provides competent evidence of a possible relationship between current right foot and knee disabilities and an injury in service.

This evidence is new in that it was not previously of record, relates to an element of the previous denial that was found to be lacking, evidence that the right foot and knee disabilities were related to service or to each other.  It raises a reasonable possibility of substantiating the claim.  As discussed in the Remand section of this decision, the newly received evidence triggers VA's duty to provide an examination.  The Court has recently held that evidence raises a reasonable possibility of substantiating the claim if it triggers the duty to provide an examination.  Shade, supra.  The claim is therefore reopened.

III.  Service Connection Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Sleep Apnea

The Veteran has a current disability as he has been diagnosed as having sleep apnea.  In order for his current disability to be recognized as service connected, the evidence must establish a link between this condition and a disease or injury during active duty. 38 U.S.C.A. § 1110; Shedden and Hickson, supra.

During his April 2011 hearing, the Veteran reported that although he was not diagnosed as having sleep apnea until the 1990's; he had similar symptoms in service, including problems with snoring and sleep disturbances.  He reported that he subjected to disciplinary action for falling asleep.  Service personnel records dated in March 1965 confirm that, in the summer of 1964 and in October 1964, the Veteran was found asleep during guard duty and motor maintenance.   

The remaining question is whether there is a nexus between the current disability and the in-service sleep-related problems.

The Veteran has provided competent and credible testimony reporting sleep disturbance that began in service.  He has also reported a continuity of symptoms since service.  In a statement dated in April 2011, the Veteran's representative asked Dr. G.K. "Is it at least as likely as not that [the Veteran's] Apnea occurred while on active duty[?]"  The representative noted that the Veteran was known to snore and was disciplined for sleeping while on duty.  Dr. G.K. responded "Yes, [the Veteran's] symptoms while on active duty and current symptoms were at least as likely the same and was at the time symptoms of sleep apnea."

The weight of the current evidence is thus to the effect that the Veteran has current sleep apnea that began in service with the onset of snoring and insomnia.  The elements of an in-service disease or injury and a nexus are therefore established.  As all the elements for the grant of service connection have been demonstrated, service connection is granted. 

IV. Withdrawal of the Claim for Entitlement to Service Connection for Residuals of Stroke

Under 38 U.S.C.A. § 7105 (2010), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his authorized representative.  Id.

In April 2011 correspondence, prior to the promulgation of a decision in this case, the Board received notification from the Veteran requesting to withdraw the appeal.  As the Veteran requested to withdrawal his claim seeking service connection for residuals of a stroke, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on such claim and it must be dismissed.


ORDER

New and material evidence having been received; the claim for service connection for a right foot disability with nerve damage is opened. 

New and material evidence having been received, the claim for service connection for a right knee disability, including as secondary to a right foot disability is opened. 
	
Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for residuals of a stroke is dismissed.  


REMAND

With regard to the right foot, including hammer toes, a crucial question is whether the Veteran has a current disability.  Recent examinations appear to show no such disability, other than an already service connected scar and nerve impairment.  Dr. G.K. reported; however, in September 2007, that a podiatrist, "Dr. Kuwa" had examined the Veteran in 2000 and found hammer toes and a bunion.  

In December 2006 correspondence, B.E.J., a Clinical Psychologist, noted that in December 2004, he had referred the Veteran to a hospital because he was experiencing chest pain and that he was subsequently diagnosed with heart disease and underwent surgery at the hospital.  A December 2004 consultation report from Dr. R.C. and a July 2006 report from R.H., an LPN indicated that the Veteran was seen in the emergency room for heart related symptoms.  

Treatment records from Dr. Kuwa and Swedish Medical Center and emergency room treatment records from December 2004 and July 2006 have not been associated with the claims file.  

A November 2005 treatment record from Valley Internal Medicine, Cardiology reveals that the Veteran had complaints of chest pain along with increased anxiety.  Also, October 2010 treatment records from VA Puget Sound Health Care System report that he experienced chest tightness when he felt emotional.  However, the Veteran's CAD has not been considered as secondary to his major depressive disability.  During his April 2011 hearing, the Veteran reported that his doctor had informed him that his heart disability was the result of his lack of sleep.  In light of this evidence, a VA examination is indicated that addressed the Veteran's CAD as secondary to his service-connected major depressive disability and sleep apnea. 

Records of Dr. Kuwa's treatment are not contained in the claims folder.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2009).  Since becoming aware of the private treatment records, it does not appear VA has not had the opportunity to followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

Recent findings suggest that the Veteran may have a current nerve injury in the right leg.  Dr. G.K.'s April 2010 statement suggests that this disability and an unspecified right knee disability might be related to an injury in service, and he previously suggested that a right leg nerve disability could be related to abnormal weight bearing from the in-service toe injury.  Recent evidence suggests, that the Veteran has had normal weight bearing but an October 2009 examination showed the Veteran walked with a right foot limp.  Dr. G.K. did not provide a rationale for relating a current right leg nerve injury directly to service.

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

While the Veteran has been provided with notice as to how to substantiate entitlement to service connection on a direct basis, he has been provided specific notice under the VCAA as to the evidence needed to substantiate entailment ton a secondary basis.  The Veteran has claimed that his coronary artery disease is secondary to his sleep apnea, and that his right leg nerve and knee disabilities are secondary to the right toe injury.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the Veteran corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate a claim of service connection for coronary artery disease with stent placement on a secondary basis.

2. In accordance with 38 C.F.R. § 3.159(e)(2), ask the Veteran to complete releases authorizing VA to obtain treatment records from Dr. Kuwa, Swedish Medical Center, emergency room treatment records from December 2004 and July 2006; and any other treatment for the conditions on appeal.

Attempt to obtain the records for which the Veteran provides authorization.  If the Veteran fails to provide needed releases, tell him that he can submit the records himself.

If any records cannot be obtained, advise the Veteran of this fact and tell him what efforts were made to obtain the records.

3.  The RO/AMC should afford the Veteran a VA examination to determine whether he has any current coronary artery disease, that is related to service.  

The examiner should review the claims folder and note such review in the examination report or addendum.  Any indicated tests or diagnostic studies should be undertaken.

a)  The examiner should provide an opinion as to whether any current coronary artery disease, right foot with nerve damage, and right knee disabilities are at least as likely as not (50 percent probability or more), the result of a disease or injury in active service, including documented in-service treatment for a right foot laceration in January 1964 and right foot strain in February 1965.   

b)  If the Veteran's coronary artery disease with stent placement is not found to be directly related to service, the examiner should opine whether it is at least as likely as not that the current coronary artery disease was either caused or aggravated (made worse) by the Veteran's major depressive disability and sleep apnea.

c)  The examiner should provide reasons for these opinions.

d)  If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.  

The Veteran is competent to report his symptoms and history and his reports must be considered in formulating any opinions.

The absence of evidence of treatment for coronary artery disease in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

e)  The examiner is advised that the Veteran is competent to his symptoms and history, and such reports, including those of a continuity of s symptomatology, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  The RO/AMC should afford the Veteran a VA examination to determine whether he has any current right foot disability, right knee disability, or right leg nerve abnormality that is related to service.  

The examiner should review the claims folder and note such review in the examination report or addendum.  Any indicated tests or diagnostic studies should be undertaken.

The examiner should provide an opinion as to whether a right foot disability, right knee disabilities or right leg nerve disability is at least as likely as not (50 percent probability or more), the result of a disease or injury in active service, including documented in-service treatment for a right foot laceration in January 1964 and right foot strain in February 1965.   

a)  If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.  The absence of evidence of treatment in the Veteran's service treatment or other clinical records cannot, standing alone, serve as the basis for a negative opinion.

e)  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including reports of a continuity of s symptomatology, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The AOJ should review the examination report to ensure that it contains all findings and opinions requested in this remand.

5. If the benefits sought on appeal remain denied, issue a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


